Gaynor, J.:
The plaintiff, then two years old, was sitting on the stoop of the defendant’s tenement house, when a gust of wind, apparently from the opening on the inside to the, roof, or from some open window, slammed the front door shut with such violence as'-to smash-the glass paneljn it, and throw the fragments-of glass out on the stoop and cut the plaintiff. The negligence is that the door had no hook to fasten it back to the wall of the vestibule when open-. It never had one. " The house was a new one. The accident happened in *474July, and both this outer, door and the inside vestibule'door were standing open., .The plaintiff’s mother was á tenant'of the house, and was also its janitor, and the plaintiff lived with her: There is no evidence that' the mother ever complained to the defendant of the lack of a hook on the .door, or-asked that one be put there.
It would be carrying the liability of a landlord for negligence to an extreme'that has no foundation to uphold this judgment. If the door, was dangerous without a hook that was just as plain to every one as to the landlord, ' It has remained1 until1 now' for any one to suggest that the'millions of front doors without hooks to. hold them back when open are dangerous. ... . '
The judgment should be reversed. '
• Hirsohberg, P. J., Woodward, Jenks and Miller, JJ., concurred.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the. event. -